                   Case 2:20-cr-00197-RAJ Document 87 Filed 01/15/21 Page 1 of 5




1                                                                                 The Honorable Richard A. Jones
2
3
4
5
6
                               UNITED STATES DISTRICT COURT FOR THE
7                                WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
8
9
10       UNITED STATES OF AMERICA,                                        NO. CR20-197 RAJ

11                                           Plaintiff,                   STIPULATED PROTECTIVE ORDER
12
         v.
13
14       JOSE LUIS IBARRA-VALLE, et al.,

15                                           Defendants.
16
17
              This matter, having come to the Court’s attention on the parties’ joint motion for
18
     entry of a discovery protective order, and the Court, having considered the motion, and
19
     being fully advised in this matter, hereby enters the following PROTECTIVE ORDER:
20
              1.       Protected Material. For purposes of this Order, “Protected Materials”
21
     shall include (1) Grand Jury testimony; (2) witness statements; (3) financial information;
22
     (4) subscriber information (including phone and utility subscriber information for third
23
     parties); and (5) other personal identifying information (“PII”) 1 obtained during the
24
25
     1
       “PII” includes, but is not necessarily limited to, the information identified in Fed. R. Crim. P. 49.1(a) and includes
26   full names, dates of birth, Social Security numbers (or other identification information), financial account
     information (including account numbers), tax information, driver’s license numbers, addresses, telephone numbers,
27   locations of residences or employment, medical records, school records, juvenile criminal records, and other
     confidential information. The government has endeavored to redact PII as appropriate, but the parties acknowledge
28   and agree that this will not always be possible, and that in some instances un-redacted PII may be necessary to the
     defense.
       PROTECTIVE ORDER - 1                                                                      UNITED STATES ATTORNEY
                                                                                                700 STEWART STREET, SUITE 5220
       U.S. v. Ibarra-Valle, et al.; CR20-197 RAJ
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
                 Case 2:20-cr-00197-RAJ Document 87 Filed 01/15/21 Page 2 of 5




 1 investigation, either via Grand Jury subpoena and/or during the execution of search
 2 warrants, including but not limited to personal information about defendants and third
 3 parties (such as photographs, including sexually suggestive photographs of family
 4 members, defendants, and/or witnesses) and other sensitive information obtained from
 5 the search of social media, cellular telephones, and other digital devices seized during the
 6 investigation (collectively, the “Protected Material”). All financial records (including
 7 phone, utility, and financial information for third parties), federal tax records, cellular
 8 telephone downloads, Grand Jury transcripts, and summaries of financial records
 9 provided during discovery will be considered Protected Material without further
10 designation by the Government.
11          2.       Other information believed by the Government to be Protected Material
12 will be so designated by the Government. Said material may include, but is not limited
13 to, information related to witnesses and third parties, criminal history reports, and related
14 Giglio impeachment materials.
15          3.       Production of Protected Material to the Defense. The United States will
16 make available copies of the Protected Materials, including those filed under seal, to
17 defense counsel to comply with the government’s discovery obligations. Possession of
18 copies of the Protected Materials is limited to attorneys of record and investigators,
19 paralegals, law clerks, experts and assistants for the attorneys of record (hereinafter
20 collectively referred to as “members of the defense teams”). Further, the attorneys of
21 record are required, prior to disseminating any copies of the Protected or Sensitive
22 Materials to members of the defense teams, to provide a copy of this Protective Order to
23 members of the defense teams, and obtain their agreement to be bound by the terms and
24 conditions of this Protective Order.
25          4.       Review of Protected Material by Defendants. The attorneys of record
26 and members of each Defendant’s defense team may share and review the Protected
27 Material with their respective Defendant. Defendants who are residing at the Federal
28 Detention Center (FDC) will be permitted to review the Protected Material, consistent

     PROTECTIVE ORDER - 2                                                 UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. Ibarra-Valle, et al.; CR20-197 RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                 Case 2:20-cr-00197-RAJ Document 87 Filed 01/15/21 Page 3 of 5




 1 with the regulations established by the BOP for such material, with or without their
 2 respective counsel in a controlled environment at the Federal Detention Center (FDC),
 3 but will be prohibited from printing out, copying, or disseminating the discovery.
 4 Defendants who are on pretrial release will be permitted to review the Protected Material
 5 at the offices of their counsel, but will be prohibited from printing out, copying, or
 6 disseminating the discovery.
 7          5.       Limits on Dissemination of Protected Materials. The attorneys of record
 8 and members of the defense team acknowledge that providing copies of the Protected
 9 Material to the Defendants and other persons is prohibited, and agree not to duplicate or
10 provide copies of the Protected Material to the Defendants and other persons. This order
11 does not limit employees of the United States Attorney’s Office for the Western District
12 of Washington from disclosing the Protected Material to members of the United States
13 Attorney’s Office, federal law enforcement agencies, witnesses, and the Court and
14 defense as necessary to comply with the government’s discovery obligations.
15          6.       Future Production of Additional Protected Materials. Additional types
16 of discovery items may be deemed by the parties to constitute Protected Material upon
17 agreement, or (if no agreement can be reached) by further order of the Court.
18          7.       No Waiver. Nothing in this order should be construed as imposing any
19 substantive discovery obligations on the government that are different from those
20 imposed by case law and Rule 16 of the Federal Rules of Criminal Procedure. The
21 failure to designate any materials as provided in paragraph 2 shall not constitute a waiver
22 of a party’s assertion that the materials are covered by this Protective Order.
23          8.       Use of Protected Material in Court. Any Protected or Sensitive Material
24 that is filed with the Court in connection with pre-trial motions, trial, or other matter
25 before this Court, shall be filed under seal and shall remain sealed until otherwise ordered
26 by this Court. This does not entitle either party to seal their filings as a matter of course.
27 The parties are required to comply in all respects with the relevant local and federal rules
28 of criminal procedure pertaining to the sealing of court documents.

     PROTECTIVE ORDER - 3                                                 UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. Ibarra-Valle, et al.; CR20-197 RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                 Case 2:20-cr-00197-RAJ Document 87 Filed 01/15/21 Page 4 of 5




 1          9.       Non-Termination. The provisions of this Order shall not terminate at the
 2 conclusion of this prosecution. Furthermore, at the close of this case, defense counsel
 3 shall return the Protected Material, including all copies of the Protected Material, to the
 4 office of the United States Attorney, or otherwise certify that the material has been
 5 destroyed.
 6          10.      Violation of Order. Any person who willfully violates this order may be
 7 held in contempt of court and may be subject to monetary or other sanctions as deemed
 8 appropriate by this Court.
 9          11.      Modification of Order. Nothing in this Stipulation shall prevent any party
10 from seeking modification of this Protective Order or from objecting to discovery that it
11 believes to be otherwise improper. The parties agree that in the event that compliance
12 with this Order makes it difficult for defense counsel to adhere to their Sixth Amendment
13 obligations, or otherwise imposes an unworkable burden on counsel, defense counsel
14 shall bring any concerns about the terms of the Order to the attention of the government.
15 The parties shall then meet and confer with the intention of finding a mutually acceptable
16 solution. In the event that the parties cannot reach such a solution, defense counsel shall
17 have the right to bring any concerns about the scope or terms of the Order to the attention
18 of the Court by way of a motion.
19          12.      Agreement to Provide Copies of Protected Material to Defendants.
20 Upon agreement of counsel for the Government, members of a defense team may provide
21 copies of specific Protected Material, or redacted versions of such material, to a
22 Defendant. When seeking the Government’s agreement to give such a copy to a
23 Defendant, members of the defense team will identify with reasonable particularity,
24 including (where available) the specific bates numbered pages and or recording
25 descriptions, the specific material defense counsel proposes to give to the Defendant.
26 Unless expressly stated otherwise by the Government, copies of Protected Material to be
27 provided to the Defendant will continue to be Protected Material subject to all of the
28 protections of the Court’s Order, with the sole exception that a copy can be given only to

     PROTECTIVE ORDER - 4                                                UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     U.S. v. Ibarra-Valle, et al.; CR20-197 RAJ
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
               Case 2:20-cr-00197-RAJ Document 87 Filed 01/15/21 Page 5 of 5




 1 the Defendant (and not shared with anyone else outside the defense team). If counsel for
 2 the Government and counsel for the Defendant cannot reach agreement on whether
 3 particular portions of the Protected Material or redacted versions of Protected
 4 Material should be given to the Defendant under these conditions, defense counsel may
 5 raise the issue with the Court by way of a motion.
 6          13.      No Ruling on Discoverability or Admissibility. This Protective Order
 7 does not constitute a ruling on the question of whether any particular material is properly
 8 discoverable or admissible and does not constitute any ruling on any potential objection
 9 to the discoverability of any material.
10          14.      No Ruling on Timing of Production. This Protective Order does not
11 require the Government to provide particular discovery at a time or in a fashion
12 inconsistent with applicable law.
13          15.      Addition of Defendants after Entry of Order. This Protective Order will
14 cover additional Defendants in this case so long as they agree to be bound by the terms of
15 this Protective Order and so indicate that consent by the execution of a supplemental
16 stipulation, which shall be filed as an addendum or supplement to this Protective Order.
17          The Clerk of the Court is directed to provide a filed copy of this Protective Order
18 to all counsel of record.
19          DATED this 15th day of January, 2021.
20
21                                                    A
22                                                    The Honorable Richard A. Jones
23                                                    United States District Judge
24
25
26
27
28

     PROTECTIVE ORDER - 5                                                UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     U.S. v. Ibarra-Valle, et al.; CR20-197 RAJ
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
